                         Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 1 of 7
AO 245B (Rev 07/19)   Judgment in a Criminal Case (form modified within District on July 1, 2019)
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                             )
              UNITED ST A TES OF AMERJCA                                     )         JUDGMENT IN A CRIMINAL CASE
                                  v.                                         )
                                                                             )
                       FRANCISCO DIAZ                                                  Case Number: 1 :19-CR-065 (JMF)
                                                                             )
                                                                              )        USMNumber: 86471-054
                                                                              )
                                                                              )         Jennifer Elaine Willis
                                                                              )        Defendant 's Attorney
THE DEFENDANT:
ill pleaded gui lty to count(s)        one (1) of the Indictment.

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses :

Title & Section                   Nature of Offense                                                              Offense Ended
 18 USC§ 922                       Felon in possession of a firearm                                               9/2/2018




       The defendant is sentenced as provided in pages 2 through                   7          of this judgment. The sentence is imposed pursuant to
                                                                             -----
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                 Dis       Dare dismissed on the motion of the United States.
               - - - - -- - - - - - - -
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                             Hon . Jesse M. Furman U.S .D.J.
                                                                            Name and Title o f Judge


                                                                             8/14/2019
                                                                            Date
                           Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 2 of 7
AO 245B (Rev . 07/ 19 Judgment in Crimi nal Case
                       Sheet 2 - Imprisonment
                                                                                                       Judgment -   Page    2   of   7
 DEFENDANT: FRANCISCO DIAZ
 CASE NUMBER: 1:19-CR-065 (JMF)

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  Thirty-six (36) months .




     Ill    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that the defendant be incarcerated in a facility as close to New York City as possible to maintain his
  family ties.



     Ill    The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall surrender to the United States Marshal for this district:

            0   at                                 0    a.m.     D   p.m .    on
                      - - --------
            0   as notified by the United States Marshal.

     0      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            0   as notified by the United States Marshal.

            0   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows :




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                     UN ITED ST ATES MARSHAL


                                                                             By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                            Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 3 of 7
AO 245B (Rev. 07/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                           Judgment-Page   3   of       7
DEFENDANT: FRANCISCO DIAZ
CASE NUMBER: 1:19-CR-065 (JMF)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Three (3) years.




                                                       MANDATORY CONDITIONS

l.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance .
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as detem1ined by the court.
             D The above drug testing condition is suspended, based on the comt's detennination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      @ You must cooperate in the co llection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C . § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence.       (check if applicable)




You must comp ly w ith the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 4 of 7
AO 245B (Rev . 07/19) Judgment in a Criminal Case
                      Sheet 3A- Supervised Release
                                                                                                Judgment-Page                  of _ _ _ _ __
DEFENDANT: FRANCISCO DIAZ
CASE NUMBER: 1:19-CR-065 (JMF)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame .
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pem1it the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony , you must not knowingly communicate or interact with that person without fast getting the permission of the
      probation officer.
9.    lfyou are a1Tested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 I 0. You must not own , possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e., anything that was
      designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infom1ant without
      first getting the permission of the court.
12.   You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Sup ervised
Release Conditions, availabl e at: www .uscourts. gov .


Defendant's Signature                                                                                      Date - - - - - - - - - - - - -
                        Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 5 of 7

AO 245B (Rev . 07/19) Judgment in a Criminal Case
                      Sheet 3B - Supervised Release
                                                                                           Judgment-Page ___5__ of
DEFEN DANT: FRANCISCO DIAZ
CASE NUMBER: 1:19-CR-065 (JMF)

                                    ADDITIONAL SUPERVISED RELEASE TERMS
1. The defendant shall participate in an outpatient anger-management or mental health program approved by the U.S.
Probation Office. The defendant shall continue to take any prescribed medications unless otherwise instructed by the
health care provider. The defendant shall contribute to the costs of services rendered not covered by third-party payment, if
the defendant has the ability to pay. The Court authorizes the release of available psychological and psychiatric
evaluations and reports to the health care provider.

 2. The defendant shall submit his person , residence , place of business , vehicle, and any property or electronic devices
 under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found. The search must be conducted at a reasonable time and in
 reasonable manner. Failure to submit to a search may be grounds for revocation. The defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition.

 3. The defendant shall be supervised by the district of residence .
                               Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 6 of 7
AO 245B (Rev. 07/19)       Judgment in a Cri min al Case
                           Sheet S - Criminal Monetary Penalties
                                                                                                                Judgment -   Page _    _,6,<___ of      7
 DEFENDANT: FRANCISCO DIAZ
 CASE NUMBER: 1:19-CR-065 (JMF)
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                            Assessment                   JVT A Assessment*                   Fine                        Restitution
 TOTALS                $    100.00                   $                                   $                           $



 0    The determination of resti tution is deferred until
                                                          - ---
                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination .

 0    The defendant must make restitution (inc luding community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shal l receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                               Total Loss**              Restitution Ordered             Prioritv or Percentage




 TOTALS                                   $                          0.00               $ - - - - - - - - -0.00
                                                                                                            --
                                              ----------

  0     Restitution amount ordered pursuant to plea agreement $

  O     The defendant must pay interest on restitution and a fine of more than $2 ,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). A ll of the payment options on Sheet 6 may be subject
        to penalties for delinquenc y and default, pursuant to 18 U .S.C. § 36 l 2(g).

  D     The co urt detem1ined that the defendant does not have the ability to pay interest and it is ordered that:

        O    the interest requirement is waived for the              O       fine   O   restitution.

        D    the interest requirement for the            D    fine       •     restitution is modified as follows:


  * Justice for Victims of Trafficking Act of2015 , Pub. L. No . 114-22.
  ** Findings for the total amount oflosses are required under Chapters 109 A, 1 10, 11 0A, and 113 A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
                          Case 1:19-cr-00065-JMF Document 23 Filed 08/14/19 Page 7 of 7
AO 2458 (Rev . 07/ 19) Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page   _..c..
                                                                                                                                 7_    of          7
DEFENDANT: FRANCISCO DIAZ
CASE NUMBER: 1:19-CR-065 (JMF)

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     flJ   Lump sum payment of$           100 .00             due immediately, balance due


            •     not later than                                   , or
            •     in accordance with
                                         •    C,
                                                     •    D,
                                                               •    E, or
                                                                                •    F below; or

B     •     Payment to begin immediately (may be combined with              •   c,       D D, or    D F below); or

C     D     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $
                                                                                                         -------
                                                                                                                                over a period of
                         (e.g., months or years), to commence         _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal                         (e. g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years) , to commence         _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penal tie~ is due during
the period of imprisonment. All criminal monetary penalties , except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program , are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant numbe,), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate .




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the following property to the United States :



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal , (3) restitution interest, (4) fine principal , (5) fine
 interest, (6) community restitution , (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
